DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for examples 1 to 3 in the instant Specification, does not reasonably provide enablement for any polyamideimide substrate with a hard coating layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Here, (A) the breadth of the claims is large given only a polyamideimide substrate and a hard coating layer specifically limits the type of material that may be used. (B) The nature of the invention is to window covering films. (C) The state of the prior art is that it is known to use polyamideimide substrates with hard coating layers for a window covering but a specific ratio between static friction and kinetic friction and how that is achieved generally is not disclosed. (D) The level of one of ordinary skill in the art would be someone with knowledge of and some work experience with optical films. (F) The amount of direction provided by the inventor is sufficient as to how to achieve the claimed ratio with specific materials for the substrate and hard coating film but limited direction on how any material especially how any hard coating material should be designed to achieve the claimed ratio. (G) There are three working examples all using the same substrate and two different specific hard coating compositions where both hard coating compositions use the same components in different amounts. (H) The quantity of experimentation for using other than the specifically disclosed materials in the examples would be very large because each potential composition would need to be made and tested. Thus, given there is no explanation for how other than the specifically disclosed materials may be used to form the claimed ratio, the broadness of the possible materials that are allowed with the claim language, and the amount of experimentation which would be required to determine if a material would satisfy the claim limitation, the instant Specification does not enable a person of ordinary skill in the art to make the invention which is commensurate in scope with the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cho et al. (US Pub. 2020/0061967 A1).
Regarding claims 1-4, Cho discloses a laminate comprising a substrate, protective layer, self-healing layer, and surface layer (alternative hard coating layer) where the surface of the laminate has a friction coefficient of 0.2 or less (abstract and [0090]). The substrate is a polyamideimide (0053]).
Cho does not specifically disclose the static or dynamic friction coefficients or the ratio between the two using the test set forth in the instant claims. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Cho discloses the polyamideimide substrate with a surface layer formed from siloxane, specifically a silicon (meth)acrylate and a fluorine (meth)acrylate which is multifunctional ([0091]-[0093] and [0104]) to have a resulting surface with a hardness of 6H or greater, contact angle with water of 105 degrees or more, and low coefficient of friction of 0.2 or less ([0090] and [0119]-[0120]) where is the same composition taught in the claimed invention and instant Specification with the same resulting surface properties (see instant claims 1, 3, 4, 9, and 10 and instant Specification, [0095]-[0096], and [0099]). Thus, given the similarity between the composition and properties in the surface layer in Cho and the claimed hard coating layer, the claimed static and dynamic coefficients of friction and the ratio between the two would be expected in the laminate of Cho. 
Regarding claim 8, Cho discloses the substrate having a thickness of 20 to 100 microns ([0054]) and the protective layer (alternative hard coat) having a thickness of 30 to 80 microns which is considered to have substantially overlap with the claimed range to be sufficiently specific to disclose the claimed range. 
Regarding claim 9, Cho discloses the surface of the laminate having a water contact angle of 105 or greater and a hardness of 6H or greater ([0119]-[0120]) which would imply the surface of the surface layer given these properties are surface properties. 
Regarding claim 10, Cho discloses the surface layer being formed of a multifunctional fluorine (meth)acrylate and a siloxane compound where the siloxane compound is a siloxane (meth)acrylate ([0092]-[0100] and [0104]). 
Regarding claims 11-12, Cho does not specifically disclose the claimed curl property or crack property for the film in instant claims 11 and 12. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Cho discloses a laminate with a polyamideimide substrate and hard coating layer as claimed (see discussion above) so would be expected to have the claimed curl and crack properties. 
Regarding claim 13, Cho discloses the laminated used in a flexible display ([0026]-[0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Auman et al. (US Pub. 2020/0216614 A1).
Cho discloses the film of claim 1 as discussed above. Cho further discloses the substrate having a modulus of 3 GPa or greater ([0052]), a transmittance of 80% or greater at the wavelengths of 380 to 780 nm which is considered to disclose a transmittance of at least 5% at a wavelength of 388 nm since 380 to 780 overlaps the claimed value ([0051]), a yellow index of 4 or less ([0051]) and a haze of less than about 1 ([0121]). 
Cho does not disclose the elongation at break or the b* value for the substrate. 
Auman discloses a polymeric compounds for electronic devices ([0002]) specifically polyimides as a flexible replacement for glass ([0003]) which is low color ([0010]). The properties for the film should be a modulus of 1.5 to 5 GPa, an elongation to break of greater than 20%, a haze of less than 1%, yellow index of less than 5 and b* value of less than 3 ([0038]-[0045] and see [0075] and [0113]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the substrate in Cho to have a b* value and elongation to break as taught in Auman as conventionally known suitable properties for a window film (Auman, [0003], [0005], [0010], [0038]-[0045] and see [0075] and [0113]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Kim et al. (US Pub. 2019/0077960 A1).
Cho discloses the film of claim 1 as discussed above. Cho does not specifically disclose the composition for the polyamideimide substrate. 
Kim discloses polyamideimide for use in a cover glass which is derived from an aromatic diamine, an aromatic dianhydride, a cycloaliphatic dianhydride, and an aromatic diacid dichloride (abstract and [0123]) where the aromatic diamine is 2,2’-bis(trifluoromethyl)-benzidine (fluorine base aromatic diamine) ([0016]) to have a polyamideimide film which has excellent mechanical properties, low yellow index, and excellent transmittance in the wavelength range of visible light as well as a high modulus ([0008]-[0009]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyamideimide substrate in Cho with the compounds taught in Kim to have a polyamideimide film which has excellent mechanical properties, low yellow index, and excellent transmittance in the wavelength range of visible light as well as a high modulus (Kim, [0008]-[0009] and see Cho, [0050]-[0052] which desires the same properties). 

Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (JP 2015-203807 A) in view of Kim et al. (US Pub. 2019/0077960 A1).
Regarding claims 1-4, 6, 7, and 10, Furuya discloses a hard coat layer formed on a substrate which has excellent slip and antifouling properties for use on displays and  touch panels ([0001]-[0002] and [0010])  where the hard coat is formed on a base film to have a static friction coefficient of 0.2 or less ([0011] and [0022]) and a contact angle with water of 100 degrees or more ([0024]). The hard coat is formed of a silicone based material and fluorine based material ([0035]) where the composition also contains a polymerization compound that has 2 or more functional groups per molecule (polyfunctional) ([0038]) specifically a polyfunctional acrylate based monomer ([0041]). The silicone based material is silicone modified acrylic polymer (siloxane (meth)acrylate) ([0046]). 
Furuya discloses the substrate as polyamide or polyimide ([0030]) but does not specifically disclose the substrate being a polyamideimide with the components in instant claims 6 or 7.
Kim discloses a polyamideimide for use in a cover glass which is derived from an aromatic diamine, an aromatic dianhydride, a cycloaliphatic dianhydride, and an aromatic diacid dichloride (abstract and [0123]) where the aromatic diamine is 2,2’-bis(trifluoromethyl)-benzidine (fluorine base aromatic diamine) ([0016]) to have a polyamideimide film which has excellent mechanical properties, low yellow index, and excellent transmittance in the wavelength range of visible light as well as a high modulus ([0008]-[0009]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the polyamideimide film taught in Kim as the substrate in Furuya to have a film that has excellent mechanical properties, low yellow index, and excellent transmittance in the wavelength range of visible light as well as a high modulus which is appropriate for cover window applications (Kim, [0008]-[0009] and [0123] and Furuya, [0010] and [0030]). 
Furuya in view of Kim does not specifically disclose the static or dynamic friction coefficients or the ratio between the two using the test set forth in the instant claims. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Furuya in view of Kim discloses the polyamideimide substrate with a surface layer formed from a polyfunctional (meth)acrylate, silicon modified (meth)acrylate and a fluorine -based material (Furuya, [0035]-[0052] and Kim, abstract) to have a resulting surface with a hardness of 3H or greater, contact angle with water of 100 degrees or more, and low coefficient of static friction of 0.2 or less (Furuya, [0022], [0024], and [0087]) where the same composition is taught in the claimed invention and instant Specification with the same resulting surface properties (see instant claims 1, 3, 4, 9, and 10 and instant Specification, [0095]-[0096], and [0099]). Thus, given the similarity between the composition and properties in the hard coat on a substrate in Furuya in view of Kim and the claimed hard coating layer, the claimed static and dynamic coefficients of friction and the ratio between the two would be expected in the article of Furuya in view of Kim. 
Regarding claim 8, Furuya discloses the substrate having a thickness of 10 to 500 microns ([0031]) and the hard coat layer having a thickness of 5 to 30 microns ([0086]). 
Regarding claim 9, Furuya discloses the hard coat having a contact angle with water of 100 degree or more and a hardness of 3H or more which overlaps the claimed range ([0024] and [0087]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 11-12, Furuya in view of Kim does not specifically disclose the claimed curl property or crack property for the film in instant claims 11 and 12. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Furuya in view of Kim discloses an article with a polyamideimide substrate and hard coating layer as claimed (see discussion above) so would be expected to have the claimed curl and crack properties.
Regarding claim 13, the term “flexible display panel” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed film and the term "flexible display panel" merely states the intended use for the film with no additional limitations imposed on the structure. Further, Furuya discloses the article used for displays ([0001]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya in view of Kim as applied to claim 1 above, and further in view of Auman et al. (US Pub. 2020/0216614 A1).
Furuya in view of Kim discloses the film of claim 1 as discussed above. Kim further discloses the substrate having a modulus of 5 GPa or greater ([0023]), a total transmittance of 88% or more and 40% or less at a wavelength of 388 nm ([0026] and 0028), a yellow index of 3 or less ([0027]).
Furuya in view of Kim does not disclose the elongation at break, the haze, or the b* value for the substrate. 
Auman discloses a polymeric compounds for electronic devices ([0002]) specifically polyimides as a flexible replacement for glass ([0003]) which is low color ([0010]). The properties for the film should be a modulus of 1.5 to 5 GPa, an elongation to break of greater than 20%, a haze of less than 1%, average transmission between the wavelengths of 380 and 780 nm of greater than 88%, yellow index of less than 5 and b* value of less than 3 ([0038]-[0045] and see [0075] and [0113]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the substrate in Furuya in view of Kim to have a b* value, haze, and elongation to break as taught in Auman as conventionally known suitable properties for a window film (Auman, [0003], [0005], [0010], [0038]-[0045] and see [0075] and [0113]).
Furuya in view of Kim and Auman does not specifically disclose a total light transmittance of 87% or more at a wavelength of 400 to 700 nm. However, given the high total light transmittance of the substrate (Kim, [0026] and [0057]) and the desire for the substrate to be used on a display which implies viewability in the visible wavelength (Furuya, [0001] and Kim, [0123]), it would be expected that the light transmittance at 400 to 700 nm would be very high and within the claimed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, 14, 15, and 17 of copending Application No. 17/034,505 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 1-2, claims 1 of Application ‘505 discloses a window cover film comprising a polyamideimide base with a hard coating layer where the film has a ratio of static to dynamic coefficient of friction of 0.5 to 1.5 which is identical or overlaps the claimed range. Further, although claim 1 of Application ‘505 has additional limitations, instant claim 1 is considered a genus of claim 1 of Application ‘505 since claim 1 of Application ‘505 contains all the limitations of instant claim 1. 
Regarding claim 3, claim 2 of Application ‘505 discloses the same static friction coefficient. 
Regarding claim 4, claim 3 of Application ‘505 discloses the same dynamic friction coefficient.
Regarding claim 5, claim 12 of Application ‘505 discloses the same properties for the substrate.
Regarding claims 6-7, claim 14 of Application ‘505 discloses the same component for the polyamideimide layer.
Regarding claim 8, claim 15 of Application ‘505 discloses the same thickness for the substrate and hard coating layer. 
Regarding claim 13, claim 17 of Application ‘505 discloses the same flexible display panel which uses the film of claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783